NUMBER 13-05-556-CV

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

    

JORGE TREVINO, M.D., ET AL.,						        Appellants,

v.

BETTY CARRIZALES, ET AL.,						         Appellees.
 

On appeal from the 332nd District Court of Hidalgo County, Texas

 

MEMORANDUM OPINION


Before Justices Hinojosa, Rodriguez, and Garza

Memorandum Opinion by Justice Garza

										This appeal is taken from the trial court's order dismissing with prejudice certain
health care liability claims for failure to comply with section 13.01(d) of former article 4590i. 
See former Tex. Rev. Civ. Stat. art. 4590i § 13.01(d). (1)  According to appellants, the trial
court erred in denying their motion for reasonable attorney's fees and costs of court, which
was supported by uncontroverted evidence.  See id. § 13.01(e)(1).  We agree.  Although
the trial court has discretion to set the amount of reasonable attorney's fees, see Great
Global Assurance Co. v. Keltex Properties, 904 S.W.2d 771, 776 (Tex. App.--Corpus
Christi 1995, no writ), the court may not, in circumstances such as these, completely deny
a duly filed motion for attorneys fee's and costs of court, see Bocquet v. Herring, 972
S.W.2d 19, 20 (Tex. 1998); Doades v. Syed, 94 S.W.3d 664, 674 (Tex. App.--San Antonio
2002, no pet.).  Accordingly, the order is reversed and the cause remanded for further
proceedings consistent with this opinion.      										
							_________________________  
							DORI CONTRERAS GARZA, 
							JUSTICE
 
Memorandum Opinion delivered and 
filed this the 17th day of August, 2006.
1.                     "
                §   
             §